Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,074,140. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely deletes a few elements from the reference patent. Refer to the following chart:

17/353,359
US 11,074,140
Same/Different?
Claim 2. A method for facilitating browsing of an electronic mailbox via data stored in a backup volume associated with the electronic mailbox, the method comprising:
Claim 1. A method for facilitating browsing of an electronic mailbox via data stored in a backup volume associated with the electronic mailbox, the method comprising:
Same

receiving a request to provide near real-time browsing of email message data for a mailbox via an email browsing service in communication with multiple client devices,
Different

wherein the request is received via a graphical user interface at a client device associated with an information management system that manages backup volumes of mailbox data for multiple mailboxes;
Different
mining one or more backup volumes associated with a mailbox for data blocks associated with individual messages within the mailbox;
mining one or more backup volumes associated with the mailbox for data blocks associated with individual messages within the mailbox;
Same
generating a block-level backup copy of the mailbox comprising the data blocks mined from the one or more backup volumes associated with the mailbox,
generating a block-level backup copy of the mailbox comprising the data blocks mined from the one or more backup volumes associated with the mailbox,
Same
wherein the block-level backup copy is created as an NFS (Non-NDMP File Server) share;
wherein the block-level backup copy is created as an NFS (Non-NDMP File Server) share;
Same
mounting the block-level backup copy as the NFS share to an email browsing service; and
mounting the block-level backup copy as the NFS share to the email browsing service; and
Same
presenting, via the email browsing service, one or more messages of the mailbox to a graphical user interface at a client device,
presenting, via the email browsing service, one or more messages of the mailbox to the graphical user interface at the client device,
Same
wherein the email browsing service presents the one or more messages of the mailbox using an index,
wherein the email browsing service presents the one or more messages of the mailbox using an index,
Same
wherein the index comprises information that maps the one or more messages to the data blocks mined from the one or more backup volumes associated with the mailbox.
wherein the index comprises information that maps the one or more messages to the data blocks mined from the one or more backup volumes associated with the mailbox.
Same


It is clearly obvious that claim 1 of US Patent 11,074,140 substantially discloses the subject matter of claim 2 of the instant application. The applicant merely broadens the scope of the instant application by deleting a few elements of US 11,074,140.  A similar analysis may be made between system claim 12 of the instant application and system claim 13 of the reference patent. Claims 3-11 and 13-20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to their parent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136